Title: To James Madison from William C. C. Claiborne, 18 March 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 18 March 1806, New Orleans. “The enclosed papers will acquaint you with the detention of the Schooner Ann at the Town of Mobile, and of the objection, by the Spanish Agents to the passage of said Vessel to Fort St. Stephen.
                    
                    “I have, heretofore, written to Governor Folch relative to the obstructions offered to our Commerce on the Mobile—and I deem further communications with him, altogether useless.”
                